DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Status of Claims
Claims 19-33, 36, 38-40, 44, 46, 47 and 49 are cancelled. Claims 51-57 are newly added. Claims 1 and 52 are independent claims. Previously withdrawn claim 18 is rejoined. Claims 1-18, 34, 35, 37, 41-43, 45, 48, 50-57 are currently examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A component configured for use with a semiconductor processing reactor, the component comprising:

b) a white outer layer adhered to the ceramic insulating substrate, the white outer layer having a thickness of at least 50 um, a porosity of at most 1%, an average grain size of at most 100 um and at least 500 nm, and a composition comprising at least 25% by weight of a rare earth compound based on total weight of the white outer layer; 
c) a loss tangent of-4; and,
d) an L* value of at least 90 as measured on a surface of the white outer layer.

51. (New, currently amended) The component of claim 1, wherein the white outer layer comprises at least 80% by weight of [[a]] the rare earth compound based on the total weight of the white outer layer.

[[53]] 55. (New) The component of claim 52, wherein: the thickness of the outer layer is at least 100 um, the porosity of the white outer layer is at most 0.5%, the average grain size of the outer layer is at most 50 um and at least 1 um, and an adhesion strength of the outer layer is at least 30 MPa.

[[54]] 56. (New) The component of claim 52, wherein the white outer layer further comprises a sintering aid added to the rare-earth compound in the range from about 300 ppm to about 20% by weight based upon total weight of the rare-earth compound. 6

[[55]] 57. (New) The component of claim 52, wherein the carbon content of the component is less than 50 ppm.

 58. | (New, currently amended) The component of claim 1, wherein the white outer layer comprises at least 25% by weight of [[a]] the rare earth compound based on the total weight of the white outer layer.

[[57]] 59. | (New, currently amended) The component of claim 1, wherein the white outer layer comprises at least 80% by weight of [[a]] the rare earth compound based on the total weight of the white outer layer.

Allowable Claims
Claims 1-18, 34, 35, 37, 41-43, 45, 48, 50-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Aihara et al (US 20060073349 A1, “Aihara”) teaches a component, but does not teach, disclose or reasonably suggest that “a loss tangent o-4, and, d) an L* value of at least 90 as measured on a surface of the white outer layer” as recited in claim 1, and “a carbon content of less than 200 ppm and a loss tangent at most 1x10-4; and d) an L* value of at least 90 as measured on a surface of the white outer layer” as recited in claim 52. Claims 2-18, 34, 35, 37, 41-43, 45, 48, 50-59 are allowable because they depend on claims 1 and 52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714